38 F.3d 1219NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Matthew Robert YOUNG, Petitioner-Appellant,v.Carl ZENON, Superintendent, Oregon State CorrectionalInstitution, Respondent-Appellee.
No. 94-35173.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 17, 1994.*Decided Oct. 21, 1994.

Before:  BROWNING, FARRIS and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Matthew Robert Young, an Oregon state prisoner, appeals the district court's denial of his untimely motion for leave to amend his petition for writ of habeas corpus.  Young claims the district court applied the wrong standard to hold his proposed amendment futile.  We have jurisdiction under 28 U.S.C. Secs. 1291 and 2253 and we AFFIRM for the reasons set forth in the district court's order, which fully and fairly addressed the issue raised in this appeal.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3